Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 31-35 and 39-41 have been cancelled.
	Claims 1-30 and 36-38 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: Applicant has a Figure 1 but there is no section following the Brief summary of the invention for the Figure entitle BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S). See below for proper placement of this section. Appropriate correction is required.
Content of Specification 
 (h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 16, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
1. In the present instance, claim 9 recites the broad recitation “an amount of from about 25 to 75 wt%”, and the claim also recites “preferably from about 25 to 60 wt%, more preferably from about 30 to 60 wt%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
2. In the present instance, claim 16 recites the broad recitation “an amount of from about 10 to 80 wt%”, and the claim also recites “preferably about 20 to 80 wt%, more preferably about 20 to 65 wt%, even more preferably about 20 to 50 wt%, most preferably about 20 to 30 wt%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
3. In the present instance, claim 18 recites the broad recitation “wherein the cannabinoid is cannabidiol (CBD) or cannabidivarin (CBDV)”, and the claim also recites 
4. In the present instance, claim 21 recites the broad recitation “an amount of from 0.001 to 5 wt%”, and the claim also recites “more preferably 0.001 to 2.5 wt%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
5. In the present instance, claim 37 recites the broad recitation “atonic, absence or partial seizures”, and the claim also recites “in particular, simple or complex seizures” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 24, the phrase "Type IV-like" renders the claim(s) indefinite because the claim(s) include(s) 
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 states that the pharmaceutical formulation according to claim 1 is a Type IV formulation according to the Lipid Formulation Classification System. From page 3 of the instant specification, a Type IV system includes:

    PNG
    media_image1.png
    740
    1372
    media_image1.png
    Greyscale

However, instant claim 1 does not contain any surfactants. Therefore it is unclear how the composition of claim 1 can be classified as a Type IV formulation when it does not include the components necessary to be a Type IV formulation. Claim 24 will not be treated further on the merits. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16-23, 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murty et al. (US 20160184258; IDS reference #62).
Regarding instant claims 1-8, 12-14, 17-20,  Murty et al. disclose oral dosage forms of cannabinoids (Abstract; claim 1) comprising: 
About 1 to 60 wt% Cannabinoids THC, CBD, CBDV, for example (claims 1 and 6), which are pure or synthetic [0271], which is sufficiently specific to the instantly claimed from about 10 to 50 wt%;
At least one poloxamer 124 or 188 (claim 12), which meet the limitations of instant claims 6 and 7 (instant specification page 12, lines 13-17);
A solvent according to the formula propylene glycol (claim 13); and 
Modified release agent HPMC, which is also a cellulose derivative, ethyl cellulose or carnauba wax (claim 15).

With regard to instant claims 10 and 11, Murty et al. specifically name poloxamer 124 and poloxamer 188 and mixtures thereof (claim 12). Accordingly, the ordinary artisan readily envisages this embodiment of Murty et al. MPEP 2131.02(III): A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination."  
With regard to instant claims 16 and 21-23 , Murty et al. disclose that the oral dosage form comprise about 1-70 wt% co-solvent and about 0.01-15 wt% antioxidants such as ascorbyl palmitate, tocopherol and propyl gallate (claims 13 and 14). The range of about 1-70 wt% co-solvent is sufficiently specific to the instant claimed range of about 10 to 80 wt% and the range of about 0.01-15 wt% is sufficiently specific to the instantly claimed range from 0.001 to 5 wt%.
With regard to instant claim 26, Murty et al. disclose a semi-solid inducer thus making a solid composition at 20° C and 1 atm (claims 3-5) especially at the higher amounts of semi-solid inducer that can make an isotropic semi-solid or waxy solid phase [0033-0034] that is melted and allowed to cool in a capsule [0154-0159] which would then solidify.  
With regard to instant claims 27 and 30, Murty et al. disclose a genus of oral dosage forms (claim 1) and exemplify capsules (Examples 6-16; Tables 15 and 16) 
With regard to instant claims 28 and 29, Murty et al. disclose direct filling of hypromellose (HPMC) capsules [0082, 0184, 0193, 0194] thus having embodiments with the modified release agent in the shell only and the pharmaceutical formulation in the core only. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-23, 25-30 and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Murty et al. (US 20160184258; IDS reference #62), as applied to .
 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image2.png
    528
    940
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claims 12-15, Rigassi et al. teach the equivalence of propylene glycol and triethyl citrate as hydrophilic solvent component (claim 6) as well as other hydrophilic substances [0085] for spontaneously dispersible pharmaceutical compositions (Abstract). 
With regard to instant claim 27, Turner et al. teach THC and CBD compositions (Abstract) where the composition is formulated in a dosage form selected from the group consisting of liquid, solid, gas, oral, sublingual, pill, tablet, capsule, buccal, tincture, strip, film, spray, lozenge, effervescent form, sub-lingual, granules, orally-disintegrating, thin film, liquid, solution, suspension, emulsion, powder or liquid or solid crystals, powder, pastes, inhalational, aerosol, inhaler, nebulizer, smoking, vaporizer, parenteral, intradermal, intramuscular, intraosseous, intraperitoneal, intravenous, subcutaneous, topical, cream, gel, liniment or balm, lotion, ointment, drops, syrup, skin 
With regard to instant claims 36-38, Vangara et al. teach cannabinoid pharmaceutical formulations including substantially pure THC, CBD and synthetic derivatives  (claims 1, 3 and 5) for administration to treat a disease or disorder, or a symptom of a disease or disorder, comprising administering the formulation of claim 1 to a patient in need thereof, wherein the disease or disorder is selected from the group consisting of Prader-Willi syndrome, obesity, graft versus host disease, gelastic seizures/hypothalamic  hamartoma, neonatal seizures, movement disorders including dystonia, central pain syndromes, phantom limb pain, multiple sclerosis, traumatic brain injury, radiation therapy, acute and chronic graft versus host disease, T-cell autoimmune disorders, colitis, Dravet Syndrome, Lennox Gastaut Syndrome, mycolonic seizures, juvenile mycolonic epilepsy, refractory epilepsy, schizophrenia, juvenile spasms, West syndrome, infantile spasms, refractory infantile spasms, tuberous sclerosis complex, brain tumors, neuropathic pain, cannabis use disorder, post-traumatic stress disorder, anxiety, early psychosis, Alzheimer's Disease, autism (which reads on autism spectrum disorder), acne, Parkinson's disease, social anxiety disorder, depression, diabetic retinopathy, diabetic nephropathy, diabetic neuropathy, ischemic injury of heart, ischemic injury of brain, chronic pain syndrome, and rheumatoid arthritis (claims 1 and 20). Treatment of hyperactivity [0264], which would read on a hyperkinetic disorder, and partial seizures are also taught [0267].

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Murty et al. is that Murty et al. do not expressly teach triethyl citrate solvent. This deficiency in Murty et al. is cured by the teachings of Rigassi et al.
2. The difference between the instant application and Murty et al. is that Murty et al. do not expressly teach a substantially oil-free composition. This deficiency in Murty et al. is cured by the teachings of Murty et al. 
3. The difference between the instant application and Murty et al. is that Murty et al. do not expressly teach the methods of instant claims 36-38. This deficiency in Murty et al. is cured by the teachings of Vangara et al. 
4. The difference between the instant application and Murty et al. is that Murty et al. do not expressly teach all the dosage forms of instant claim 27. This deficiency in Murty et al. is cured by the teachings of Turner et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
, as suggested by Rigassi et al., in the oral dosage form of Murty et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Rigassi et al. establish the functional equivalence of propylene glycol and triethyl citrate for the same purpose. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Thus the ordinary artisan would have a reasonable expectation of success in employing triethyl citrate or other analogous hydrophilic compounds taught in the art in the oral dosage form of Murty et al. 

2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the oral dosage form of Murty et al. as a substantially oil-free composition, as suggested by Murty et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Murty et al. teach that the drug compound(s) are dissolved in an “oily medium” [0026] and Murty et al. teach and suggest using about 5% of an oily medium 

3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the oral dosage form of Murty et al. in the methods of instant claims 36-38, as suggested by Vangara et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. The ordinary artisan in this art is knowledgeable of the disorders and diseases through the teachings of Vangara et al. that can be treated with the cannabinoids taught by Murty et al., including CBDV, and/or other cannabinoids such as cannabidiolic acid which is simply the chemical precursor to CBD. It is merely a matter of employing the oral dosage form of Murty et al. to treat the conditions and diseases taught by Vangara et al. with a reasonable expectation of success. It is the Examiner’s position that the medical/pharmaceutic artisan can identify the type of seizure as atonic, absence or partial and treat accordingly. 

4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the oral dosage form of Murty et al., as a tablet, gel, powder, granule, as suggested by Turner et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. While Murty et al. prepares core-shell capsule structures with the oral pharmaceutical composition, the art of Turner et al. also teaches alternative dosage forms of THC and CBD including gels, capsule, tablets, powders and granules. Thus, the ordinary artisan in the medical/pharmaceutical arts is knowledgeable of the different types of dosage forms for the cannabinoids and has the skill to prepare different oral dosage forms with a reasonable expectation of success. Since these are merely different means to serve the same purpose to deliver the active cannabinoids, then they are viewed as functionally equivalent. Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claim 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-24 and 40-43 of copending Application No. 15640033 in view of Murty et al. (US 20160184258). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches overlapping claimed subject matter, for example:

    PNG
    media_image3.png
    442
    1113
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    371
    1036
    media_image4.png
    Greyscale

The copending does not expressly teach wherein the pharmaceutical formulation is only in the core and the modified-release agent is only in the shell or that the formulation contains at least one modified-release agent such as HPMC. However, Murty et al. teach and suggest adding modified release agents (claim 15) and Murty et al. exemplify capsules (Examples 6-16; Tables 15 and 16) including hard gelatin capsules [0204] thus making semi-solid matrix or liquid filled gel capsules [0214]. Murty et al. disclose direct filling of hypromellose (HPMC) capsules [0082, 0184, 0193, 0194] thus having embodiments with the modified release agent in the shell only and the pharmaceutical formulation in the core only. The ordinary artisan would do so to control the release of the active agent. 
Therefore the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2. Claim 1-30 and 36-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26, 31 and 32 of copending 16959357 in view of Murty et al. (US 20160184258). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches overlapping claimed subject matter, for example:

    PNG
    media_image5.png
    337
    768
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    382
    786
    media_image6.png
    Greyscale

Treating autism naturally treats autism spectrum disorder. 
The copending does not expressly teach wherein the pharmaceutical formulation is only in the core and the modified-release agent is only in the shell or that the 
Therefore the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

3. Claim 1-30 and 36-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11-29, 35-37 of copending Application No. 16959350 in view of Murty et al. (US 20160184258). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches overlapping claimed subject matter, for example:

    PNG
    media_image7.png
    369
    769
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    242
    778
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    530
    776
    media_image9.png
    Greyscale

The copending does not expressly teach wherein the pharmaceutical formulation is only in the core and the modified-release agent is only in the shell or name the types of modified-release agents such as HPMC. However, Murty et al. teach and suggest adding modified release agents (claim 15) and Murty et al. exemplify capsules (Examples 6-16; Tables 15 and 16) including hard gelatin capsules [0204] thus making semi-solid matrix or liquid filled gel capsules [0214]. Murty et al. disclose direct filling of hypromellose (HPMC) capsules [0082, 0184, 0193, 0194] thus having embodiments with the modified release agent in the shell only and the pharmaceutical formulation in the core only. The ordinary artisan would do so to control the release of the active agent. 
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613